Title: To George Washington from Henry Lee , 3 September 1794
From: Lee, Henry
To: Washington, George


               
                  sir.
                  Norfolk [Va.] Septr 3d 1794.
               
               Altho I have had near two days to reflect on the purport of the letr received from the secretary of the treasury on the first instant, I confess I am not yet releived from the agitation of mind produced by that communication.
               My greif for the necessity of pointing the bayonet against the hearts of our countrymen is equalled only by my conviction of the wisdom of your decision to compel immediate submission to the authority of the laws, & by my own apprehensions of my inadequacy to the trust you have been pleased to honor me with.
               I never expected to see so strange a crisis, much less to be called to the command of an army, on the judicious direction of which may perhaps depend our national existence, but being ready to give my aid on the awful occasion I was willing to take any part in the measures you might think proper to order for quelling the insurrexion without regard to rank or station.
               The honor you have fixed to my name by the late signal testimony of your approbation & confidence impress me with every feeling which the most affectionate gratitude can inspire.
               
               I will bestow invariably the whole power of my mind & body to give the most propitious effect to your wishes—If success attends my endeavours, I shall be happy indeed: if the reverse happens, I shall be truely miserable to the last hour of my life, because I shall attribute the public misfortunes which must ensue to my own incapacity, however strenuous & faithful may have been my efforts.
               With these feelings you will readily anticipate the keen solicitude I must momently experience to prepare myself for the fulfilment of the dutys expected from me.
               I cannot so certainly or so easily do this, as with you.
               If then the appeal expected be inevitable (which I pray heaven may still avert) let me entreat you to call me to you at once.
               A thousand things will occur relative to the army & its objects which I ought to understand in time & I ought also to make myself acquainted with the temper of the insurgents, the characters & views of their leaders & with the country in which the troops are to act. With most affec: attachmt & entire respect I have the honor to be your most ob. ser.
               
                  Henry Lee
               
            